I respectfully dissent. I would affirm the judgment of the trial court in its entirety.
The doctrine of res judicata bars the assertion of claims in subsequent proceedings which the same parties or their privies litigated or could have litigated in a prior case. The doctrine serves three well-recognized purposes, viz., (1) providing for the final and conclusive determination of disputed matters, (2) preventing endless litigation, and (3) freeing courts to resolve other disputes. See Natl. Amusements, Inc. v. Springdale (1990),53 Ohio St.3d 60, 558 N.E.2d 1178.
As noted by the majority, plaintiff filed two actions raising, inter alia, claims for common-law fraud against Lou Cohen, Inc., d.b.a. Lou Cohen Auto ("Lou Cohen Auto"), based upon the same used 1972 Mercedes Benz automobile sales transaction. The substantive claims in each case involved alleged misrepresentations regarding the quality of the same 1972 Mercedes Benz vehicle, viz., warranty claims in the first action and odometer claims in the second action. The judgment of the municipal court in the first action denying recovery for plaintiff on the merits was affirmed by this court in Sharpe v.Lou Cohen, Inc. (Feb. 23, 1989), Cuyahoga App. No. 55080, 1993 WL 305609, unreported.1
The common pleas court concluded the second action, which was filed thereafter and joined three employees of Lou Cohen Auto as defendants, was barred by the doctrine of res judicata.
Plaintiff contends the trial court erred in applying the doctrine of res judicata to preclude her second action since the action was based upon newly discovered facts and involved different parties.
Plaintiff filed an affidavit to support her claim of newly discovered facts stating that she "had no reason to suspect" the alleged odometer mileage misrepresentations until after the conclusion of the first action and shortly prior to filing the *Page 699 
second action. However, the record clearly demonstrates plaintiff was aware of the poor performance of the vehicle prior to filing the second action and had reason to distrust the veracity of any representations made by defendants in connection with the sale based upon her allegations of fraud in the first litigation.
There is no dispute that the odometer claims in plaintiff's second action were based on facts which existed prior to the first action and documents which would have been discoverable in the first action pursuant to Civ.R. 26(B)(1). Plaintiff was afforded a complete opportunity to compel the discovery of any information relating to the sale after haling the automobile seller into court the first time concerning the sale and possessed sufficient facts at that time to warrant further investigation. Under the circumstances, plaintiff's failure to diligently exercise the opportunity to pursue her odometer claims in the first action bars raising the matter in the second action.
Since the majority opinion ignores these issues to circumvent the doctrine of res judicata and resurrect this case for yet another series of proceedings, I respectfully dissent.
1 The record demonstrates that plaintiff changed her name from Elizabeth Sharpe to Elizabeth Jackson prior to filing the second action.